PER CURIAM.
The Department of Highway Safety and Motor Vehicles petitions this Court to *633quash an order of the circuit court, which overturned a hearing officer’s order upholding the suspension of Respondent’s driver’s license. We find that the. circuit court applied the incorrect law when it improperly reweighed the evidence concerning whether Respondent was in actual physical control of a motor vehicle. See State, Dep’t of Highway Safety & Motor Vehicles v. Kamau, 174 So.3d 1054, 1054 (Fla. 1st DCA 2015) (citing Dep’t of Highway Safety & Motor Vehicles v. Lanning, 156 So.3d 533, 533 (Fla. 1st DCA 2015)). We, therefore, grant the petition and quash the circuit court’s order, and remand with direction that the circuit court follow the correct law.'
LEWIS, SWANSON, and WINOKUR, JJ., concur.